Order entered August 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00529-CV

                    DESOTO PROFESSIONAL PARK, LTD., Appellant

                                               V.

 JOHN P. KIRTLAND, JEK LENDING, LLC, AND PD121 HOLDINGS, LLC, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-07826

                                           ORDER
       We GRANT appellees’ unopposed August 10, 2015 motion for six-day extension of time

to file brief and ORDER the brief be filed no later than August 17, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE